DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-
"a sample receiving member" in claim 1, line 10;
"an exhaust discharge member" in claim 1, line 11;
"a target collection member" in claim 1, line 12;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does not clearly state what the corresponding structure is for the sample receiving member, the exhaust discharge member, or the target collection member.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a sample receiving member" in claim 1, line 10, "an exhaust discharge member" in claim 1, line 11, and "a target collection member" in claim 1, line 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification only discloses the sample receiving member 30 is provided on and aligned with the first hole 24; the exhaust discharge member 32 is provided on and aligned with the second hole 26; the target collection member 34 is provided on and aligned with the third hole 28 (page 7, lines 8-10), and the dyed blood sample is added to the sample receiving member (page 8, lines 2-3); the target CTCs are collected in the target collection member (page 8, lines 11-12). However, no corresponding structures are disclosed in the specification for performing the functions of “receiving sample” or “discharging” or “collecting target” in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Subsequent claims 2-4 are rejected due to their dependencies on base rejected claim 1.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (S. Huang, Label-free live and deal cell separation method using a high-efficiency optically-induced dielectrophoretic (ODEP) force-based microfluidic platform, auSMT, 2014, Vol. 4, page 83-91), supported by Wiki (Wikipedia: Indium tin oxide) as an evidence.
Regarding claim 1, Huang teaches an apparatus (Fig. 3(b): the overall experimental setup), the apparatus comprising: 
an ODEP device (page 84, Col. 1, para. 2, line 11: an ODEP system) including a first conductive glass (Fig. 1(a); page 84, Col. 1, para. 2, lines 11-12: a top indium-tin-oxide (ITO) glass substrate; here the ITO glass is deemed to be a conductive glass as evidenced by Wiki, which teaches indium tin oxide is one of the most widely used transparent conducting oxides because of its electrical conductivity and optical transparency) and a second conductive glass (Fig. 1(a); page 84, Col. 1, para. 2, lines 12-13: a bottom ITO glass substrate) wherein the first conductive glass is disposed on the second conductive glass (Fig. 1(a): showing the top ITO glass substrate disposed on the bottom ITO glass substrate); 
the first conductive glass includes a transverse main channel (Fig. 1(b): microchannel for cell mixture flow; Fig. 3(a); page 86, Col. 2, para. 1, lines 9-10: the hollow structure of the T-shaped microchannels was fabricated in a double-sided adhesive tape; here the top ITO glass substrate together with the adhesive tape defines the microchannels and thus is deemed to include the microchannels) and a longitudinal micro channel (Fig. 1(b): microchannel for sucrose buffer flow) perpendicular to the main channel (Fig. 1(b): showing microchannel for sucrose buffer flow perpendicular to the microchannel for cell mixture flow) and joining the main channel at a cell separation zone (Fig. 2(b): showing two microchannels join each other at an intersection; here the intersection is deemed to be a cell separation zone); and 

a third hole (Fig. 1(b): sucrose buffer inlet) aligned with one end of the micro channel (Fig. 1(b): showing the sucrose buffer inlet aligned with one end of the microchannel for sucrose buffer flow); 
a member (Fig. 3(a); page 86, Col. 1, para. 2, lines 10-11: the reservoir for the sucrose solution is in Layer A (a top PDMS substrate); here the reservoir in Layer A is deemed to be a collection member) disposed on and aligned with the third hole (Fig. 3(a): showing reservoir for the sucrose solution in Layer A disposed on and aligned with the third hole on the end of the microchannel for sucrose buffer flow); and 
a controller (Fig. 3(b): laptop) including an optical projection device (Fig. 3(b): commercial projector) and an image fetch device ([Fig. 3(b): CCD equipped microscope; here the CCD equipped microscope is deemed to be an image fetch device).

Huang does not explicitly disclose a member disposed on and aligned with the first hole; and a member disposed on and aligned with the second hole.
However, Huang teaches a member disposed on and aligned with the third hole (Fig. 3(a); page 86, Col. 1, para. 2, lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang by incorporating two 

The designations of “sample receiving”, “exhaust discharge” and “target collection” for the members are deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The device as taught by Huang is identical to the presently claimed structure and would therefore the three members have the ability to be used as a sample receiving member, an exhaust discharge member, and a target collection member.

Regarding claim 3, Huang teaches a light guide layer (Fig. 1(a); page 84, Col. 1, para. 2, line 13: a photoconductive layer) formed on top of the second conductive glass (Fig. 1(a); page 84, Col. 1, para. 2, lines 12-13: the bottom ITO glass substrate coated with the photoconductive layer), the light guide layer being between the first conductive glass and the second conductive glass (Fig. 1(a): showing the photoconductive layer between the top ITO glass substrate and the bottom ITO glass substrate).

Regarding claim 4, Huang teaches the ODEP device includes a fluid driver (Fig. 3(b): syringe pump) and a signal generation device (Fig. 3(b): function generator) .
Allowable Subject Matter
Claim(s) 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claim 2 with particular attention to the limitations:
a first electrode channel disposed along an edge of the first conductive glass and corresponding to the main channel, and a second electrode channel perpendicular to the first electrode channel, joining the first electrode channel, and corresponding to the microchannel.
Here, Huang teaches an optically-induced dielectrophoretic (ODEP) schemes, in which light images are used as virtual electrodes to induce DEP force (Fig. 1(a); page 84, Col. 1, para. 2, lines 5-7), but it does not teach the virtual electrodes or electrode channels, in which a first electrode channel disposed along an edge of the first conductive glass and corresponding to the main channel, and a second electrode channel perpendicular to the first electrode channel, joining the first electrode channel, and corresponding to the microchannel.  Therefore, neither Huang discloses nor renders obvious all of the cumulative limitations of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795